Case 21-13864

 

United States Bankruptcy Court for the:
District of Maryland

 

2\-\2Bb4 |=:

 

Official Form 101

Doc 1 Filed 06/09/21 Page 1 of 10

UO Check if this Is an
amended filing

O

Voluntary Petition for Individuals Filing for Bankruptcy 02/20

‘The beniuupicy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
Joint cese—and in joint cases, these forms use you to ask for information from both debtors. For example, if s form asks, “Do you own a car,”
the anewer would be yes If either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information ee Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possibile. If two married people are fling together, both are equally reeponsible for supplying correct
informaiton. f more space is needed, attach a separate sheet to thie form. On the top of any additional pages, write your name and case number
(if known). Anewer every question.

 

ET tenet voursen

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: ' About Debtor 2 (Bpouse Only in a Joint Case):
1. Your full name
Write the name that is on your Tiffine
govemment-issued picture
identification (for example, First name First name
your driver's license or Lynn
passport). Middle neme Middle name
Bring your picture Matthews
identification to your meeting —«- Leet name Last name
with the trustees.
Suffix (Sr., Jr., il, WH) Suffix (Sr., Jv. H, HH)
2. All other names you
have used in the fast 8 First name Firet name
years
Include your married or Middle name Middle name
meiden names.
Last name Last name
First name Firet name
Middle name Middle name
Last neme Last name
* your Soctal Securty. =X — X-_ 7.6 1 9 wo = ee
number or federal OR OR
individual Taxpayer
identification number Bmx - ow -_ 9x - ow =
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 21-13864

Debtor 1

Tiffne Lynn Matthews
First Nate Middle Name Coat Nene

 

Case number ( mown)

Doc 1 Filed 06/09/21 Page 2 of 10

“EL T-NIGHT BOX

S19 PH 9:03

J

 

{EIN} you have used In
the last 8 years

Include trade names and
doing business as names

‘About Detier 4:

@ | have not used any business names or EiNe.

 

 

 

Business name Business name
Business name Business name
CS rn EN oe

 

8. Where you five

9336 Cherry Hill Rd

 

Number = Street

 

tf Debtor 2 lives at a different address:

 

Number Strest

 

 

 

Apt 201

College Park Md 20740

Clty State ZIP Code City State ZIP Code
Prince Georg County

County County

M your mailing address {s different from the one
above, fill # in here. Note that the court will send
any notices to you at this mailing address.

if Debtor 2’s mailing address is different from
yours, fil i In here. Note thet the court will send
any notices to this mailing address.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P.0. Box P.O. Box
Chy State ZIP Code Clty State ZIP Code
6. Why you are choosing Check one: Check one:
“ws, Wi Over the last 180 days before filing this petition, C) Over the last 160 days before fling this petition,

J have lived in this district longer than In any t have lived in this district longer than in eny
other district. other district.

QI have another reason. Expiain. CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 
RS

Case 21-13864 Doci_ Filed 06/09/21 Page 3 of 10

oer: Tiffine__Lynn _ Matthews Case number iene
Feat Nemes Name Lest Neme

mi? BOX

 

doz] Jus -9 PE $: 03

FRE 102 ene court anout Your Bantruptcy Case PS si LUP TOY COURT

1. The chapter of the
Code you
are choosing to file
under

TT

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

(2 Chapter 7

OQ Chapter 11
CO} Chapter 12
( Chapter 13

 

8. How you will pay the fee

C11 will pay the entire fee when | file my petition. Please check with the clerk's office in your
focal court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attomey is
submitting your payment on your behalf, your attormey may pay with a credit card or check
with a pre-printed address.

(| need to pay the fee In instatiments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 103A).

@ | request that my fee be walved (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in instaliments). If you choose this option, you must fil out the Application fo Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

®. Have you filed for @ No
bankruptcy within the
fast 8 years? 0) Yes. District When Case number
MM / 0D /YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy Q) No
cases pending or being QO
___ filed by a spouse who is Yes. Debtor Relationship to you
| net filing this case with District When Gase number, if known
you, or by a business MMIDD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known,
MM /DD/YYYY

 

_ 44, Do you rent your
residence?

Official Form 101

CINo. Go to line 12.
(Yes. Has your landlord obtained an eviction judgment against you?
C1 No. Go to fine 12.

O Yes. Fil out initial Statement About an Eviction Judgment Against You (Form 101A) and fie it as
part of this bankruptcy petition.

Voluntary Petition for Individuels Filing for Bankruptcy page 3

 
Case 21-13864 Doci1 Filed 06/09/21 Page 4 of 10

 

 

 

 

 

 

 

 

TSOSET-MIGUT BOX
Debtor 4 Tiffine Lynn Matthews Case number (¢ ince)
Fret pe »
Report About Any Businesses You Own as a Sole Proprietor af i ny “ 'Y COURT
si ep
42, Are you a sole proprietor () No. Go to Part 4.
of any full- or part-time
business? Q Yee. Name and location of business
A sole proprietorship is a
banner You cpa oo on Nas as Fa
seperate legal entity such as }
& corporation, parinorahip, oF Sissi i
If you have more than one
sole proprietorship, use a
seperate sheet and attach it
to this petition. City State ZIP Code
Check the eppropriate bax to describe your business:
C2 Health Care Business (as defined In 11 U.S.C. § 101(27A))
C2 Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
DQ) Stockbroker (as defined in 11 U.S.C. § 101(53A))
O Commodity Broker (as defined in 14 U.S.C. § 101(6))
C2 None of the above
13, Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadiines. if you indicate that you are a small business debtor, you must attach your

Bankruptcy Code and most recent balance sheat, statement of operations, cash-flow statement, and federal Income tax return or if
are you a smell business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1XB).

Gi No. | am not fiting under Chapter 11.

For a definition of smal
bush lebtor, see No. Lam fling under Chapter 11, but em NOT a smell business debtor according to the defintion In

41 U.S.C. § 101(51D).
D2 Yes. | am filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy
Code, and | do not choose to proceed under Subchapter V of Chapter 11.
OQ Yes. | am filing under Chapter 11, | am a small business debtor according to the definition in the
Bankruptcy Code, and | choose to proceed under Subchapter V of Chapter 11.
Report f You Own or Have Any Hazardous Property or Any Property That Neede lnmediate Attention

 

44. Do you own orhaveany @No
alleged to pose a threat I Yes. What is the hazard?

 

 

property that needs if immediate attention is needed, why is K needed?

 

 

perishable goods,
that must be fed, or a building
that needs urgent repeirs?

Where is the property?

 

 

 

City Stte ZR Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4

 
Case 21-13864 Doci_ Filed 06/09/21 Page5of 10

HePYELT-NIGHT BOR

Debtor 1 Tiffin Case number (1 trom)
Newne Neme Laat Meme

48. Tell the court whether

you have received a
briefing about credit
counseling.

The taw requires that you
receive a beefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
wil lose whatever filing fee

you paid, and your creditors
xan begin collection activites
again.

Official Form 104

FER eran vour ertorts to Receive a Briefing About Credit Counseling

About Debtor 4:
You must check one:

W@ | received a briefing from an
counseling agency vittin the iD dave toefore |
flied this bankruptcy petition, end} recstved «
certificate of completion.
Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C2 t received a briefing from an approved credit
counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(2 | certify that I asked for credit counseling

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
banicuptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed If the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must

atil receive a briefing within 30 days after you file.

You must file a certificate from the

agency, along with a copy of the payment plan you

developed, if any. if you do not do so, your case

may be dismissed.

Any extension of the 30-day deadiine is granted

onty for cause and is limited to a maximum of 15

days.

C2 1 am not required to receive a briefing about
credit counseling becauee of:

U2 incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

My physical disability causes me
to be unable to participate in a

briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

QO) Active duty. | am currently on active military
duty in a military combet zone.
If you believe you are not required to receive a

briefing about credit counseling, you must file a
motion for waiver of credit counseling ‘with the court.

C2 Disability.

ag?! gu -9 PH 5:03

~UPTCY COURT
ne Meo YL AND

ref

& rec Der 3 vobivene Oya a dot Gaus

You must check one:

~ (1 received a briefing from an approved credit

counseling agency within the 180 days before |
filed this benkruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
ptan, if any, that you developed with the agency.

(2 I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment

plan, if any.

(2 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after! made my request, and exigent
cirournstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach 9 seperate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and whet exigent cireumstances
required you to file this case.

Your case may be dismissed if the court Is
dissatisfied with your reasons for not receiving a
briefing before you flied for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file 8 certificate from the approved :
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadtine is granted
only for cause and is limited to a maximum of 15
days.

G2 tam not required to receive a briefing about
credit counseling because of:

Cl incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

My physical disability causes me

to be unable to participate in e

briefing in person, by phone, or

through the intemet, even after |

reasonably tried to do so.

(2 Active duty. | am currently on active military
Guty in a military combat zone.

Hf you believe you are not required to receive 4

briefing about credit , you must file a

motion for waiver of credit counseling with the court.

C) Disabaitty.

Voluntary Petition for Individuals Filing for Bankruptcy page 5

 
Case 21-13864 Doci_ Filed 06/09/21 Page 6 of 10

 

( cpEUELT-BHGHT BOX

ove oe ee, ea Cae Top SBS
oe UP TCX COURT
ee SF MAK YLAND

16. What kind of debts do

you have?
CI No. Go to line 160.

@ Yes. Goto kine 17.

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
@s “incurred by an individual primasily for a personal, family, or household purpose.”

16. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

No. Go to line 16c.
QC) Yas. Go to Ene 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under

OQ No. | am not filing under Chapter 7. Go to line 18.

 

 

 

 

  
 

 

 

 

Chapter 7?
Do you estimate that after @ Yes. | am filng under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property Is administrative expenses are paid that funde will be available to distribute to unsecured creditors?
excluded and W@ No
administrative expenses oO
are paid that funds will be Yes
available for distribution
te unsecured creditors? an
48. How many creditors do 1-49 UJ 1,000-5,000 ( 25,001-50,000
you estimate that you 0 50-99 () 5,001-10,000 LJ 50,007-100,000
owe? 0 100-199 ABB .0011-25,000 C2 More than 100,000
Q 200-900
19. How much do you (2 $0-$50,000 O $1,000,001-$10 million CO $800,000,001-$1 bition
estimate your assets to =) $50,001-$100,000 (2 $10,000,001-$50 mition © $1,000,000,001-$10 biftion
be worth? Q $100,001-$500,000 (2 $50,000,001-$100 mittion 2 $10,000,000,001-$50 bition
© $500,001-$1 milion © $100,000,001-$500 million C2 More than $50 biftion
2a, How much do you @ $0-$50,000 Q  $1,000,001-$10 milton © $500,000,001-$1 billion
estimate your ilabilities § = CJ $50,007-$100,000 C $10,000,001-$50 milion C2 $1,000,000,001-$10 biltion
to be? (I $100,001-$500,000 (2 $50,000,001-$100 milion OQ $10,000,000,001-$50 biltion
a © $600,001-$1 mittion J $100,000,001-$500 mition (2 More than $50 billion
=
| have examined this petition, and | declare under penalty of perjury that the information provided is tue and
For you correct.
If} have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of le 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.
if no attorney represents me and | did not pay or agree to pay someone who Is not an attomey to help me fill out
this document, [ have obtained and read the notice required by 11 U.S.C. § 342(b).
| request rellef In accordance with the chapter of tite 11, United States Code, specified in this petition.
| understand making a false statement, concealing property, or obtaining money or property by fraud In connection
with a benkruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C, §§ 152, 1341, 1519, and 3571.
<
* 74Y x
gnaturd & Gebin Signature of Debtor 2
MM / DD USYYYY WM / DD /YYYY
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Case 21-13864 Doci_ Filed 06/09/21 Page 7 of 10

 

 

: SLT-HIGHT BOX
oer: — Tiffine _Lynn__ Matthews cana reg PI Oyy
aces ainfoniy COURT

 

1, wre auomoy tr ho dati ranean te pottan desare takave risened Ue Blaine) teas oerony
For your attorney, if you are i, proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(e)

the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(bX4)D) applies, certify that | have no
Hf you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is Incorrect.

 

 

 

 

 

 

 

by an attorney, you do not \.
’ need to file this page.
x Date <ZOn |
Signature for MM / DD /
Printed name
Fim name
Number Street
City State ZIP Code
Contact phone Email
Ber number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 21-13864 Doci_ Filed 06/09/21 Page 8 of 10

OL UELT-NIGHT BOX

 

Debtor 1 Tiffine Lynn Matthews

Neme

 

PEE CN

Toh MAD YE AND

For you if you are filing this The law allows you, aa en Individual, to represent yourself in bankruptcy court, but you

_ bankruptcy without an should understand that many people find It extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal
# : consequences, you are strongly urged to hire a qualified attorney.

Liam yoadenet’ To be successful, you must correctly fle and handle your bankruptcy case. The rules are very
need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must st all your property and debts in the schedules that you are required to file with the
court. Even If you plan to pay a particular debt outside of your bankruptcy, you must lst that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not fist
property or properly claim It as exempt, you may not be able to keep the property. The judge can
also deny you @ discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and compiete.
Bankruptcy fraud Is a serious crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to foliow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is fled. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

( No

@ Yes

Are you awere that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or Imprisoned?

0 No

Wd Yes

Did you pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy forms?
W@ No

UJ Yes. Name of Person.
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signeture (Official Form 119).

By signing here, | acknowledge that | understand the risks Involved in filing without an attomey. |
have read and understood this notice, and | am aware that fillng a bankruptcy case without an
attomey may cause me to lose my rights or property if | do not properly handle the case.

-

 

 

 

x x
1 Signature of Debtor 2
06/07 202 oat
MM/ / MM / DD /YYYY
Cell phone Cell phone
Email address Email address

 

 

Official Form 101 Voluntary Petition for Individuals Filling for Bankruptcy page 8

 
Case 21-13864 Doci_ Filed 06/09/21 Page 9 of 10

. hE MPEL T-NIGHT B
United States Bankruptcy Court Ox

District of Maryland 202} JUT-9 PM 5:03

cuss AUP TE Y COURT
Ge yay oe AAR YLAND

In Re: Tiffine Lynn Matthews Case Number:

Debtor(s) . Chapter: 7

VERIFICATION OF CREDITOR MATRIX
The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

Date: y VBR Signature of Debtor(s): a Fyffine Mtthen>
: S.

 
Case 21-13864 Doci1 Filed 06/09/21 Page 10 of 10

CREDIT MATRIX
LMUELT-NIGHT BOX
phot JU 9 PM 5: Ob
PRESTIGE FINANCIAL ceo gbRigy couat
351 W OPPORTUNITY WAY Be

DRAPER, UT 84020

FRANKLIN PARK APARTMENTS
9001 EDMONSTON RD STE 10
GREENBELT, MD20770

ARDEN POINTE APARTMENTS
13315 EDINBURG LANE
LAUREL, MD 20708

 
